Citation Nr: 1627296	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-38 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right ankle degenerative joint disease currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at the RO in August 2013.


FINDING OF FACT

The service-connected right ankle disability manifested symptoms of pain, limited motion, and swelling.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for a right ankle disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271-5010 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, appropriate notice was provided to the Veteran in an April 2009 notice letter.  The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher rating for his right ankle disability.  It is also clear from the lay statements provided by the Veteran that they understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.


VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The Veteran was afforded May 2009 and October 2014 medical examinations to assess the current symptoms of his right ankle degenerative joint disease.  The examinations are adequate because they are based on a thorough examination and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The October 2014 medical examination was completed in compliance with the Board's September 2014 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Veteran asserts that his service-connected right ankle degenerative joint disease warrants a rating in excess of 10 percent.  For the reasons that follow, the Board finds that a rating in excess of 10 percent is not warranted.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the Veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's right ankle degenerative joint disease is rated as 10 percent disabling from January 26, 2009, under Diagnostic Codes 5271-5010.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned). 

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of ankle motion.  A 20 percent evaluation is prescribed for marked limitation of ankle motion.  See 38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  

Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

The Veteran filed a claim for an increased rating for service-connected right ankle degenerative joint disease on January 26, 2009.  In a May 2009 rating decision, the RO granted an increased rating of 10 percent effective January 26, 2009, the date of the Veteran's claim.

A May 2009 VA examination report indicates that the Veteran reported having significant pain in the ankle, mainly with activity.  He did not use a brace or orthotic to ambulate but took pain medication as needed.  The Veteran reported he did not have problems with activities of daily living, and could walk unlimited distances, with pain.  He did not report flare-ups.  On examination, the right ankle had dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  Mild pain was reported on the extremes of testing motions, with no additional losses found on repetitive testing.  Mild crepitus was noted.  No evidence of abnormal weight bearing was found.  On examination, the right lower extremity had normal pulses, sensory and reflux exam results.  The examiner noted the Veteran had two well-healed 7 mm scars on the anteromedial and anterolateral aspect of the ankle and there was no sign of infection, erythema, edema or discharge.  The scar was not affixed to underlying tissue.  There was no muscle loss beneath.  A May 2009 X-ray report noted moderate osteoarthritic changes in the right ankle.  

In a September 2009 statement, the Veteran reported getting cortisone injections in his right ankle for pain prior to the May 2009 VA examination.

Private treatment record indicate the Veteran consistently reported having pain and swelling in his right ankle.  A November 2009 private treatment record indicates the Veteran reported Vicodin was not strong enough for his right ankle pain.  The record noted the Veteran had right ankle pain and swelling.

A December 2009 Social Security Administration (SSA) examination report indicates the Veteran's right ankle had range of motion of 10 degrees dorsiflexion and 40 degrees plantar flexion.  There was mild pain and crepitus with range of motion.  There was trace effusion and pain with palpation of ankle capsule.  No edema, weakness, or instability was noted.  The report noted frequent limitations in balancing, stooping, kneeling, crouching and crawling.  The Veteran was granted entitlement to SSA disability benefits based on osteoarthritis of the right ankle.

An October 2014 VA examination report indicates the Veteran's right ankle had dorsiflexion of 0 to 10 degrees and plantar flexion of 0 to 40 degrees.  No pain was noted on examination.  There was evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions.  The Veteran did not report flare-ups of the right ankle.  Right ankle strength was 5/5 on plantar flexion and dorsiflexion.  The Veteran reported that with prolonged walking throughout the day during his multiple activities, he noted right ankle swelling.  No swelling was seen at the examination.  The Veteran noted having pain as a residual of arthroscopic ankle surgery.  No scars were noted.  The examiner noted the Veteran was able to walk in the exam room and to and from the waiting room, approximately 100 feet away, independently without a cane.  The Veteran reported regularly using a cane.

The October 2014 VA examiner stated that the Veteran's right ankle condition would prevent running and jumping.  He reported increased symptoms with prolonged standing and walking.  

On review of the evidence of record, the Board finds that the service-connected right ankle disability manifested symptoms of pain and swelling during the appeal period.  The Veteran's right ankle range of motion was consistently noted to be 10 degrees of dorsiflexion and plantar flexion of 0 to 40 degrees, less than the normal range of motion.  The Board finds the range of motion is consistent with moderate limited motion of the ankle.  The October 2014 VA examination report noted that there was no pain noted on the range of motion examination.  The Veteran had pain with weight bearing.  The May 2009 VA examination report and December 2009 SSA report noted mild pain on motion during the examinations.  No additional loss of range of motion was noted following repetitive use.  The Board finds the Veteran's statements regarding his right ankle pain to be credible.  Although the Veteran reported having pain and swelling in his ankle, he did not report having a more limited range of motion than what was shown on examination.  There is no medical evidence to show that there was any additional loss of motion of the right ankle due to pain or flare-ups of pain, supporting by objective findings, or due to excess fatigability, weakness or incoordination, to degree that supports a finding of marked limitation of motion of the right ankle.  A higher rating would therefore not be warranted on the basis of functional impairment.  38 C.F.R. §§ 4.40, 4.45.  The Board finds that the preponderance of the evidence is against a finding that the Veteran had marked limitation motion of the ankle, which would warrant a higher rating of 20 percent under Diagnostic Code 5271, even with consideration of his symptoms due to pain.  

The Board notes that no higher or separate schedular rating is warranted under any of the other codes pertaining to the ankle.  The evidence shows that the Veteran's right ankle disability is not manifested by ankylosis; therefore, a higher rating is not warranted under either Diagnostic Code 5270 for ankle ankylosis or Diagnostic Code 5272 for subastragalar or tarsal joint ankylosis.  Also, the evidence does not show that the Veteran's right ankle has undergone astragalectomy or is manifested by malunion of os calcis or astragalus; therefore, a higher rating under DC 5274 or DC 5273 is not warranted.  38 C.F.R. § 4.71a.

The Veteran's right ankle has a scar due to his prior surgery.  The Board has considered whether the Veteran is entitled to a separate rating for the scar, but finds a separate rating is not warranted as there is no objective evidence that the scar was unstable or painful, or deep and nonlinear, or that the area of the scar measured at least 39 square centimeters (6 square inches).  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804.  The May 2009 VA examination report noted the Veteran had two well-healed 7 mm scars with no sign of infection, erythema, edema or discharge. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right ankle disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  His pain and limitation of motion are contemplated in the rating criteria.  There is also no indication of a combined effect of service-connected disabilities which is exceptional and not captured by schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In short, there is nothing in the record to indicate that the Veteran's right ankle disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, during the August 2013 hearing, the Veteran withdrew his claim for entitlement to a total disability rating based upon individual unemployability (TDIU).  Accordingly, the Board dismissed the claim in the September 2014 decision.  The Board finds a claim for entitlement to TDIU has not been raised since the September 2014 decision.  The Veteran has not asserted that he is unable to work due to his service-connected disabilities or expressed an intent to file a new claim for TDIU since the decision.


ORDER

Entitlement to an increased rating for right ankle degenerative joint disease currently evaluated as 10 percent disabling is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


